                                 UNITED STATES BANKRUPTCY COURT
                                 NORTHERN DISTRICT OF CALIFORNIA
                                         SAN JOSE DIVISION

In re                                              Case No. 18-50398 MEH
                                                   Chapter 7
        TECHSHOP, INC.,                            Hon. M. Elaine Hammond

                                                   CERTIFICATE OF SERVICE
               Debtor.

On the date of execution hereof, at my place of business, I served copies of the following document(s):

                            Ex Parte Application for Order Authorizing Trustee
                to Deliver Sanction Fees Awarded to Special Counsel (Parrish Law Offices)

                                 Request for Judicial Notice in Support of
                            Ex Parte Application for Order Authorizing Trustee
                to Deliver Sanction Fees Awarded to Special Counsel (Parrish Law Offices)

                                               [proposed]
                                        Order Authorizing Trustee
                to Deliver Sanction Fees Awarded to Special Counsel (Parrish Law Offices)

    (BY E-MAIL) I attached a true and correct copy of the above-named document to an e-mail addressed to
     the following person at the e-mail address listed below.

Office of The United States Trustee
280 South First Street, Room 268
San Jose, CA 95113
USTPRegion17.SJ.ECF@usdoj.gov

I declare under penalty of perjury under the laws of the United States of America that the foregoing is true and
correct.

Executed on January 24, 2019, in San Francisco, California.

                                             /s/ Gregg S. Kleiner
                                             GREGG S. KLEINER

Gregg S. Kleiner, State Bar No. 141311
RINCON LAW LLP
268 Bush Street, Suite 3335, San Francisco, California 94104
Telephone No.: 415-672-5991 / Facsimile No.: 415-680-1712
Email: gkleiner@rinconlawllp.com

Counsel for Doris A. Kaelin, Chapter 7 Trustee




        Case: 18-50398     Doc# 206     Filed: 01/24/19     Entered: 01/24/19 14:58:09       Page 1 of 1
